Citation Nr: 0430268	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  03-12 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1941 to October 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

The Board has granted the veteran's motion to advance his 
case on the docket, pursuant to 38 U.S.C.A. § 7101 (West 
2002) and 38 C.F.R. § 20.099(c) (2004).


FINDINGS OF FACT

1.  The veteran's post-traumatic stress disorder (PTSD) is 
manifested by symptoms of nightmares and flashbacks of World 
War II, depression, sleeplessness, avoidance, hypervigilance, 
and anxiety, with a Global Assessment of Functioning (GAF) 
score of 50.

2.  Occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships, has not been demonstrated by the 
clinical evidence.



CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for post-traumatic stress disorder have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The RO received the veteran's claim for service connection 
for PTSD in April 2002.

Associated with the claims file are July 2002 Vet Center 
treatment records.  The veteran, who was 78 years old, 
reported long-standing problems with sleep disturbance, with 
a history of combat nightmares.  He tried to avoid memories 
and reminders of his war experience.  He had a history of 
problems with anger and periods of hypervigilance.  He had 
experienced increasing problems with memory in the previous 
three to four years.  The veteran's appearance was neat, his 
manner was friendly and cooperative, his speech and affect 
were appropriate, and he was oriented to time, place, and 
person.  His motor activity was tense, and his judgment was 
fair.  He had no delusions or hallucinations, but reported 
disorganized thinking.  His appetite was poor, and he had 
recently lost weight.  His energy level was low, and his 
sister had died two years before.  He had no suicidal or 
homicidal thoughts.

The history further indicates that the veteran used alcohol 
from after the war until 1977, and quit smoking in 1978.  He 
was judged to be a credible historian.  Based upon the 
information attained, the examiner concluded that the 
veteran's fully met the criteria for the diagnosis of PTSD 
caused by exposure to stressfull events in World War II.  The 
veteran was diagnosed with PTSD and alcohol abuse, by 
history.  His global assessment of functioning (GAF) scale 
score was 45.




In November 2002, the veteran underwent VA PTSD examination.  
He complained of sleep problems.  He stated that he normally 
got three or four hours of sleep per night.  He had 
nightmares two or three nights per week, ever since he left 
the military.  He had served in the Marine Corps in World War 
II, spending three years as a gunner on the USS Saratoga.  He 
reported frequent attacks by kamikaze aircraft, and recalled 
one instance in which he shot down an attacking airplane.  
Such memories were recurring.  The veteran indicated that he 
had no problems getting along with co-workers or other 
people.  He demonstrated no isolation.  The diagnosis was 
PTSD, associated with nightmares and thoughts about his 
combat experiences.  He dealt with them by trying to put them 
out of his mind.  On the Mississippi test scale, the veteran 
had a raw score of 82, which was below the recommended cutoff 
of 107 for PTSD.  On the PTSD military checklist, he had a 
score of 50 and met the PTSD criteria B, C, and D with a 
diagnosis of PTSD suggested by his results on the evaluation.  
The diagnoses were PTSD, chronic or mild to moderate 
severity, and alcohol dependence that was in sustained full 
remission.  His GAF score was 60 at that time and in the past 
year.

A December 2002 VA report indicates the veteran had some 
insomnia but did not relate his dreams or insomnia to the 
war.  He denied intrusive thoughts, and was able to talk 
about the war with his wife.  He was not interested in 
treatment at the VA medical center (MC) and saw no need for a 
World War II support group.

In a March 2003 VA treatment record, the veteran reported 
that the cause of his insomnia was the things that happened 
to him on his ship.  He veteran denied any suicidal or 
homicidal ideation.

In a May 2003 VA outpatient record, the veteran reported a 
history of PTSD with nightmares.  He was given pills to help 
his sleep, but said he did not like them.  He also did not 
attend weekly meetings.  He said he got flashbacks every few 
weeks.

In December 2003, the veteran testified before a Decision 
Review Officer (DRO) at the RO.  The veteran's representative 
indicated that he sought a 70 percent evaluation for his PTSD 
based upon severe problems with sleeping, nightmares, 
confusion, and anxiety.  The veteran testified that he had 
been receiving treatment from a certain physician at the VAMC 
but that another clinician had cancelled all of his 
appointments with that physician.  The veteran was not sure 
why these appointments were cancelled, but believed that the 
clinician did not like certain medicines the veteran was 
given.  He indicated he got three to four hours of sleep per 
night.  Once in a while, he got four or five, but not often.  
Bad dreams about the war woke him up in a cold sweat.  He 
sometimes got out of bed so as not to disturb his wife.

The veteran testified that he did very little during the day.  
He avoided television that was about the wars in Afghanistan 
or Iraq.  Sometimes his mind wandered off.  The veteran 
indicated that one day he was thinking about the war and 
began to get chest pains, then ended up at the hospital for 
three days.  The veteran recounted an experience during which 
a tornado hit the area.  They were fortunate that they stayed 
ahead of it.  It was so loud, it reminded him of attacks in 
the service.  He had the same problems with anxious moments 
and pain in his chest.  The veteran stated that his memory 
was impaired and he found it hard to concentrate on much of 
anything.  He had confusion at times and associated it 
sometimes with his thoughts about the war.  His wife 
testified that the veteran once tipped over in his chair, and 
he had problems in his sleep every night.

In January 2004, the veteran underwent VA PTSD examination.  
He was 80 years of age, and complained of worsening sleep 
problems, with combat-related nightmares occurring about 
twice a week.  He complained of worsened flashbacks, 
triggered by loud noises and planes.  He had worsened memory 
and concentration problems, hypervigilance, and anxiety.  He 
had shaky spells and questionable panic attacks after 
nightmares.  His increased startle was about the same, with 
no paranoia.  He had questionable auditory hallucinations.  
His depressive symptoms were about the same.  There was no 
crying or suicidal or homicidal ideation.  He did not have a 
severe temper problem.  The veteran had many friends and had 
some social life with them.  He was not a loner, and had no 
problem with crowds.

The veteran had undergone no psychiatric treatment or 
hospitalization.  He had been seen previously for counseling, 
but not currently, because it was too hard for him to get 
there.  His average day consisted of playing cards, dancing, 
church, and silver working.  On examination, the veteran was 
observed to be nicely dressed and groomed, and was 
appropriate and cooperative for the examination.  His affect 
and mood were depressed and anxious.  His speech was coherent 
and thought process was linear.  There was no evidence of 
psychosis or loosening of associations.  Cognitive function 
was grossly intact.  Insight and judgment were fair to good.  
The diagnosis was PTSD.  His GAF score was 50, which was 
thought to have been the same over the past year.

In a February 2004 decision, the DRO granted an increased 
rating, to 50 percent, from the 30 percent which had been 
initially assigned for PTSD.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a December 2003 letter, the RO informed the veteran of its 
duty to assist him in his claim.  In addition, the veteran 
was advised, by virtue of a detailed April 2003 statement of 
the case (SOC) and February 2004 supplemental statement of 
the case (SSOC) issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claim.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claim, and that the SOC and SSOC issued by the RO clarified 
what evidence would be required to establish entitlement to 
an increased rating.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the April 2003 SOC 
contained the new reasonable doubt regulation codified at 
38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
and for the additional reasons discussed below in this 
decision, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Pertinent Law and Regulations

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2004) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected PTSD, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2004).  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Under the current schedular criteria, effective since 
November 7, 1996, PTSD is evaluated under the general rating 
formula used to rate psychiatric disabilities.  38 C.F.R. § 
4.130, Diagnostic Code (DC) 9411 (2004).



A 50 percent rating is assigned under DC 9411 when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

When it is not possible to separate the effects of a non-
service-connected condition from those of a service-connected 
disorder, reasonable doubt should be resolved in the 
claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998); 61 Fed. Reg. 52,698; see also 38 C.F.R. 
§ 3.102 (2004).  In light of the above, the Board shall 
consider all of the veteran's various symptoms in assigning a 
rating for his PTSD.  See Mittleider, supra. 

C.  Discussion

Having reviewed the entirety of the record, the Board is of 
the opinion that an evaluation in excess of 50 percent is not 
warranted for the veteran's service-connected PTSD at any 
time since the original grant of service connection and the 
50 percent evaluation, effective from April 22, 2002.  
Essentially, while the veteran's symptoms very closely 
comport to the symptomatology contemplated for the assignment 
of a 50 percent evaluation under DC 9411, the symptoms 
enumerated under DC 9411 warranting a 70 percent evaluation 
are, for the most part, simply not demonstrated.

The Board is aware of the veteran's valorous service in World 
War II, including several years as a gunner on the USS 
Saratoga, an aircraft carrier which saw major combat and was 
targeted by numerous kamikaze and bomber attacks in the 
Pacific.  Our ratings, however, must be based upon the 
applicable criteria as they relate to the findings on medical 
evaluation.

As noted above, a 70 percent rating for PTSD is warranted 
when there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, and mood.  The most recent VA 
examination, dated in January 2004, reflect that the veteran 
had many friends, with whom he had some socialization.  He 
was described as a person who was not a loner, and did not 
mind crowds.  Furthermore, his GAF score was stated as being 
50, which was an improvement from his score of 45 in July 
2002.

With respect to the specifically enumerated symptomatology 
contemplated for a 70 percent evaluation under DC 9411, no 
history of suicidal or homicidal ideation is found throughout 
the veteran's history of treatment.  He specifically denied 
it in July 2002, March 2003, and January 2004.  There was no 
indication of any obsessional rituals interfering with 
routine activities.  In January 2004, the veteran's speech 
was described as coherent, with a linear thought process.  
There was no clinical description of it as intermittently 
illogical, obscure, or irrelevant.  While the veteran's mood 
had been described as depressed and anxious, there was no 
indication that he demonstrated near-continuous panic or 
depression affecting his ability to function independently, 
appropriately and effectively.  The medical evidence has 
never shown that the veteran demonstrated any impaired 
impulse control (such as unprovoked irritability with periods 
of violence).  Spatial disorientation was not shown.  
Instead, the veteran was shown to be oriented to time, place, 
and person in July 2002.  The clinical records do not 
document any indication of neglect of personal appearance and 
hygiene.  Indeed, his January 2004 VA examination report 
indicated he was nicely dressed and groomed.  Finally, it has 
not been shown that the veteran's PTSD has interfered with 
his ability to interact and maintain relationships with 
friends and coworkers.  Id.

The medical evidence indicates that the veteran's primary 
symptomatology includes nightmares, sleeplessness, 
depression, and hypervigilance.  The Vet Center records dated 
in July 2002 showed a GAF score of 45, the lowest the veteran 
has received.  The most recently assigned GAF score as shown 
in the January 2004 VA examination report was 50.  GAF is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health - illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting the DSM-IV).  A GAF score of 41-50 
denotes serious symptoms or serious impairment in social or 
occupational functioning, and a GAF score of 51-60 denotes 
moderate symptoms or moderate difficulty in social and 
occupational functioning.   These scores have been recognized 
by the Court of Appeals for Veterans Claims as an indicator 
of mental health on a hypothetical continuum of mental 
health-illness.  Carpenter, supra.  It seems wholly 
appropriate for adjudicators to look to these scores in 
evaluating psychiatric disability since, as noted above, the 
evaluation of such disabilities involves the application of a 
rating schedule that in turn is based on average impairment 
of earning capacity.  It appears that the GAF score of 
approximately 50, as currently assigned to the veteran, is 
consistent with the clinical findings.

In view of the foregoing, we conclude that the evidence 
reflects that the level of psychiatric disability due to the 
veteran's PTSD most nearly comports with the assignment of a 
50 percent evaluation.  However, the record does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for a 70 or 100 percent evaluation.  Even though the 
Board has determined that a 50 percent rating is warranted in 
this case, there is not a question as to whether the 70 
percent rating should be assigned.  38 C.F.R. § 4.7.  As 
explained herein, the Board would point out that there is 
relatively little indication of any symptomatology of 
psychiatric impairment as provided for a 70 percent rating 
under the current regulations at any time since April 22, 
2002.  See 38 C.F.R. § 4.130, DC 9411.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After a 
careful review of the available diagnostic codes and the 
medical evidence of record, the Board finds that diagnostic 
codes other than Diagnostic Code 9411 do not provide a basis 
to assign an evaluation higher than the 50 percent rating 
assigned by this decision.

In view of the above, the Board finds that the application of 
the benefit-of-the-doubt doctrine contemplated by 38 U.S.C.A. 
§ 5107(b) is not appropriate in this case.  As stated, the 
level of the veteran's disability is approximately 
commensurate with a 50 percent rating under DC 9411, the 
currently assigned evaluation.  Thus, the appeal is denied.  
As noted, the symptoms necessary to support a 70 or 100 
percent rating are essentially missing from the objective 
medical evidence of record.  The Board concludes that a 
rating in excess of 50 percent is not warranted.  The 
evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  We, of 
course, defer to the RO to assign an effective date for the 
50 percent rating being awarded pursuant to this decision, as 
was done in this case, in the February 2004 DRO decision in 
which that evaluation was assigned from April 22, 2002, the 
date of the initial claim.  However, upon reviewing the 
longitudinal record in this case, we find that, at no time 
since the filing of the veteran's claim for service 
connection, in April 2002, has his psychiatric disability 
been more disabling than as currently rated under the present 
decision.


ORDER

An evaluation in excess of 50 percent for post-traumatic 
stress disorder is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



